Yonorabi:::
          Jse X. Webb
Cofnty Attorney
Madison County
i%disonville, Texas

Gear Sir:

                                         Opinion No. O-1349
                                         I-h?:State Ss.nks-- County deposi-
                                              tory -- F. D. I. C. -- Insur-
                                              ance -- Maximum insurance of
                                              individual accounts.

          We have your letter of February 71'1$+0, in ribichyo;~ask the rul-
ing of this department upon questions therein stated, as follows, to-xit:

          "The County depository of Madisor,County, Texas, was the '~
     North Zulch State Bank, located in Madison County.in the town
     of North .Zulch. Deposits up to $5000.00 were guaranteed by
     the Federal Deposit Insurance Corporation. This bank closed
     on January 4, 1940, and a.liquidating agent of the State Bank-
     ing Department and officials of the Federal Deposit I~sursnc$,.~
     Corporation immediately took charge.

          "The F. D. I. C., as guarantor, has offen:d .L:,
                                                         the county
     Superintendeat the sum of $5000.00, takirrgthe pos;fion that
     the several account balances of various schools azd of various
     other funds for school purposes comprise only one insurable ac-
     count within the meaning of the F. D. I. C. Act, analthat,
     therefore, the payment of $5000.00 by the F. D. I. C. complete-
     ly discharges its insurance liability as to schwl funds. The
     County Superintendent has declined to accept tllis$50X.00 of-
     fered by the F. D. I. C. Each and all of the s~2:oolsaffected
     as well as the school funds under consideration are commoa
     school districts.

          '!Alist of all accounts involved is attxied hereto and
     made a part hereof. The names of the se\reralaccounts are the
     same as appear on the bank books and the recxds of tKe County
     School officials. Each of these accounts was c%rrid &%perste-
     ly, a.ndon a separate sheet by the bank, also by -tLeCox?ty
     School officials.
Honorable Joe 2. Webb - page 2 - (O-1949)



          "Is each Cosmon School District a separate governmental
     entItyP

          "Is each Independent School District a separate govern-
     mental entity?

          "Does the money in any account listed under Madison County
     Board of Education held in trust or otherwise, enjoy such actual
     separate ownership a8 to entitle it to separate insurance under
     the terms of the F. D. I. C. Act? In this connection the term
     'County Board of Education' means the same as 'Board of County
     School Trustess',"

          Gur opinion No. O-1948 recently rendered to you has discussed quite
fully the principles of law applicable to the questions propounded by you in
this particular inquiry, and a further discussion is not thought to be neces-
sary.

          In this, as in your other letter of inquiry, you state that each
of these accounts was carried separately, and on a separate sheet by the bank.

          Our opinion No. O-1948 answers, we think, all of your inquiries,
and no useful purpose could be subserved by making a detailed application of
the law, as therein snnounced, to the particular fund or account listed in
the sheet appended to your letter of inquiry.

                                                         Very truly yours

                                                   ATTOBNEYGENERALOFTEXAS



                                                   By    /s/ Ocie Speer
                                                             Ocie Speer
                                                              Assistant

OS-MR-Ial


            APPROVED FEB 15, 1940

            IS/ Gerald C. Mann

            ATTOBNEYGEEEBALOFTEXAS


                                             APPROVED
                                             OPINION
                                            COMMITTEE
                                            BY /s/ BWB
                                              CHAIRMAN